Citation Nr: 0903237	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disorder of the left fourth toe.  

(The claim of whether a July 3, 1997 decision of the Board of 
Veterans' Appeals, which declined to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
hysterectomy, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE), will be the subject of a 
separate appellate decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from August 1970 to May 1972  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board observes that the veteran's VA Form 9 (substantive 
appeal) was received on April 3, 2006, and may therefore be, 
technically, untimely.  The veteran had 60 days from the date 
on which the SOC was mailed (November 15, 2005), or the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed (March 
30, 2005), whichever period ends later, in which to file a 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.302(b) (2007). 

However, the failure to file a timely substantive appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the Board of jurisdiction.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that where the RO did not close 
the appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

The Board finds that it may exercise jurisdiction over the 
veteran's claims of entitlement to service connection for 
sinusitis and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the left 
fourth toe, as set forth on the title page.  Although the 
veteran may not have technically complied with the 
requirements of 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(b), the RO did not close the appeal and treated the 
appeal as timely by notifying the veteran that it considered 
the appeal perfected and by certifying the appeal to the 
Board.  See Gonzalez- Morales, 16 Vet. App. at 557; see also 
Rowell, 4 Vet. App. at 17-18. Accordingly, the Board has 
jurisdiction of both of the aforementioned issues and will 
proceed with their adjudication

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a disorder of the left fourth toe 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed sinusitis has not in any way been 
etiologically related to the veteran's period of service and 
is not shown to have been chronic or continuous since being 
treated once in service.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in July 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter issued in March 2005.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim now on appeal and of the appellant's 
and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, such notice was 
provided in March 2006, subsequent to the initial 
adjudication of the claim.  However, as a practical matter 
since the service connection claim being adjudicated on the 
merits herein is being denied, the matter of timing is moot 
and the Board finds no prejudice to the veteran in proceeding 
with the present decision.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs, and post-service VA medical 
records.  

The Board finds that a remand is not required and there is no 
duty on the part of VA to provide a medical examination in 
this case or request a nexus opinion, because as discussed in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that she has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between her active service and the current disorder.  
The veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the veteran under the VCAA, does not contain 
competent evidence to suggest that the veteran has sinusitis 
that is related to her period of service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the 
Board finds that the information and competent medical 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claim and 
that under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The service treatment records (STRs) include an entry dated 
in March 1972 at which time the veteran complained of cold 
symptoms and dizziness, assessed as sinusitis.  A May 1972 
separation examination report revealed that clinical 
evaluation of the nose and sinuses was normal.  

Post-service records dated between 1973 and 1975 document 
symptoms of headaches, drainage and eye problems and reflect 
that during this time, symptoms of headaches and dizziness 
were assessed as sinusitis in July 1975.  

When examined by VA in 1980, clinical evaluation of the nose 
and sinuses was normal. 

VA records reflect that the veteran was seen in August 2000 
for complaints of sinus congestion and occasional infections 
assessed as chronic sinusitis.  Sinusitis was treated again 
in 2001.  Thereafter, the veteran was seen in December 2003 
for symptoms including cough, sore throat and nasal 
congestion, assessed as acute sinusitis.  A February 2004 CT 
scan of the sinuses revealed mild mucosal thickening of the 
right sphenoid sinus, with sinuses shown as otherwise clear.  
An impression of mild mucosal disease with chronic sinusitis 
secondary to this was made.  It appears that the veteran was 
followed thereafter for chronic sinusitis.  

The file contains a medical statement of Dr. B. dated in 
April 2005 who reviewed the veteran's medical records.  Dr. 
B. observed that a diagnosis of sinusitis had been made in 
March 1972, during the veteran's period of service and noted 
that while in the military, the veteran complained of 
frequent headaches which she related to chronic sinusitis.  
The doctor also discussed evidence dated in 2004 which 
revealed the presence of sinusitis, but offered no medical 
opinion himself.  

Legal Analysis

The veteran maintains that she has a chronic disorder of the 
sinuses which began during her period of service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As discussed above, in order for service connection to be 
granted, there must be (1) a current disability; (2) in-
service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to the first element, VA records establish that 
sinusitis has been diagnosed and treated from 2000 forward, 
as such, there is evidence of a currently diagnosed sinus 
disorder and Hickson element (1) is satisfied. 

With respect to the second Hickson element, the STRs contain 
one sole entry dated in March 1972 documenting treatment for 
sinusitis and reflect that this condition did not recur 
throughout the remainder of the veteran's period of service.  
Accordingly, this condition appears to have been acute and 
transitory.  Indeed, the separation examination report of May 
1972 reflected no clinical abnormality of the nose or 
sinuses.  The veteran's separation physical examination 
report is highly probative as to the veteran's condition at 
the time of her release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to her current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  

Turning to the final element, medical nexus, to date the 
record contains no competent medical evidence or opinion 
which establishes or even suggests that an etiological 
relationship exists between the veteran's currently claimed 
sinusitis and her period of service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
2005 medical statement of Dr. B. does not represent such 
evidence, as it was merely a recitation of the medical 
history and findings pertaining to sinusitis without any 
opinion offered regarding the onset or etiology of that 
condition.  The Board therefore finds that the evidence from 
Dr. B. does not imply or in any way suggest that that the 
veteran has sinusitis related to her period of service, as 
was asserted by the veteran's representative.

The veteran reports chronicity of sinus symptomatology since 
the sole episode of sinusitis treated in service in March 
1972.  However, the clinical evidence on file refutes this 
assertion.  In this regard, both the normal medical findings 
at the time of the veteran's separation from service and the 
absence of any medical records documenting a diagnosis or 
treatment of sinus problems during the nearly 25 year interim 
extending from 1976 until about 1999, constitutes probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Essentially, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
sinusitis treated once during service and claimed continuity 
of symptomatology thereafter.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, neither 
chronicity nor continuity of symptomatology since service is 
established.  38 C.F.R. § 3.303(b) (2008).

The Board does not question the veteran's sincerity in her 
belief that she has a currently manifested sinus disorder as 
a result of her service.  While she is certainly competent to 
relate her symptomatology in service and after service, there 
is no evidence that she possesses the requisite medical 
training or expertise necessary to render her competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, mere contentions and statements of the veteran, 
no matter how well meaning, without supporting medical 
evidence that would etiologically relate the currently 
claimed conditions with events or incidents which occurred in 
or are related to service, are not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, as the weight of 
the competent and probative medical evidence is against a 
finding that the veteran's claimed sinusitis is related to 
service, Hickson element (3), medical nexus, is also not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for sinusitis.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran's maintains that compensation is warranted under 
the provisions of 38 U.S.C.A. § 1151 for a disorder of the 
left fourth toe, described as deformity and pain of the toe.  
Specifically, the veteran maintains that this condition 
resulted from surgery performed on March 9, 2004, at which 
time she underwent bilateral bunionectomy, exostectomy of the 
left fifth digit and phalangeal head resection of the left 
fourth digit at the VA Medical Center (VAMC) in Mountain 
Home, Tennessee.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows: to 
determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In denying the claim in a March 2005 rating action, the RO 
reasoned that any residual disability sustained pursuant to 
the March 2004 surgery was considered to be a natural and not 
unknown consequence of the surgery and that there was no 
showing of negligence in conjunction with the surgery.  The 
veteran's representative has essentially argued that the 
reasoning provided by the RO essentially represents its own 
medical opinion/judgment as opposed to having considered 
independent medical evidence in rendering a determination.  
The representative has therefore requested a remand in this 
case in order to address the pertinent questions raised by 
this claim and has noted that the Board must consider only 
independent medical evidence to support their findings rather 
than provide their own medical judgment."  Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  The Board 
acknowledges that the Court has held that medical opinions 
rendered by regional office rating boards or hearing officers 
are not independent medical evidence and therefore cannot be 
relied on by the Board to support their decisions.  See 
Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992)

In this case, the veteran has submitted pictures of her foot 
that appear to show that a toe is deformed.  There has been 
no assessment by a medical professional as to any of the 
required elements of an 1151 claim and these are medical 
questions that the Board itself is not competent to address.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As 
such, a remand is required so that a VA examiner can review 
the claims folder, examine the veteran and provide a 
comprehensive medical analysis of this 1151 claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination in 
order to determine the nature and 
etiology of the veteran's asserted left 
fourth toe disorder.

(a)  The examiner is requested to comment 
as to whether the veteran's claimed left 
fourth toe disorder evident by the record 
is an additional disability caused in 
conjunction with the foot surgeries 
performed at the VA Medical Center (VAMC) 
in Mountain Home, Tennessee, on March 9, 
2004 or as a result of any follow-up 
treatment therefor.  In this regard, the 
nature of the disability/disabilities of 
the left fourth toe should be 
specifically diagnosed.

(b)  In answering the foregoing question 
the examiner should be requested to 
determine the veteran's physical 
condition immediately prior to 
commencement of aforestated treatment as 
compared with the subsequent physical 
condition following the aforestated 
treatment.  As applied to surgical 
procedures, the physical condition prior 
to the disease or injury will be the 
condition which the specific surgical 
procedures were designed to relieve.

It should also be determined whether any 
additional disability found represents a 
natural progression of such disability 
for which the surgical procedures were 
authorized.

It should also be determined whether the 
additional disability, if found, is 
merely coincidental with the above-
mentioned surgical procedures.

The matter of whether any additional 
disability was a necessary consequence of 
the VA treatment must also be addressed.  
That is, was the additional disability 
certain to result from, or intended to 
result from, the surgical procedures.

(c)  If it is found that additional 
disability of the left fourth toe 
resulted and was caused by VA treatment, 
the examiner should then determine 
whether such additional disability was 
proximately caused by: carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing surgical 
procedures or follow-up care or denial to 
do so, or an event not reasonably 
foreseeable.

The opinion provided must be accompanied 
by a complete rationale.

2.  The RO/AMC should then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


